UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07851 Franklin Fund Allocator Series (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 12/31 & 5/31 Date of reporting period: 6/30/17 Item 1. Proxy Voting Records. ICA File Number:811-07851 Registrant Name:Franklin Fund Allocator Series Reporting Period:07/01/2016 - 06/30/2017 Franklin Conservative Allocation Fund ISHARES TRUST Meeting Date:JUN 19, 2017 Record Date:MAY 02, 2017 Meeting Type:SPECIAL Ticker: Security ID:464287242 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane D. Carlin Management For For 1.2 Elect Director Richard L. Fagnani Management For For 1.3 Elect Director Drew E. Lawton Management For For 1.4 Elect Director Madhav V. Rajan Management For For 1.5 Elect Director Mark Wiedman Management For For ISHARES TRUST Meeting Date:JUN 19, 2017 Record Date:MAY 02, 2017 Meeting Type:SPECIAL Ticker: Security ID:464287408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane D. Carlin Management For For 1.2 Elect Director Richard L. Fagnani Management For For 1.3 Elect Director Drew E. Lawton Management For For 1.4 Elect Director Madhav V. Rajan Management For For 1.5 Elect Director Mark Wiedman Management For For Franklin Corefolio Allocation Fund FRANKLIN STRATEGIC SERIES Meeting Date:AUG 05, 2016 Record Date:APR 25, 2016 Meeting Type:SPECIAL Ticker:FRSGX-US Security ID:354713463 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization of Plan Between Franklin Flex Cap Growth Fund and the Franklin Growth Opportunities Fund Management For Echo Vote FRANKLIN STRATEGIC SERIES Meeting Date:AUG 05, 2016 Record Date:APR 25, 2016 Meeting Type:SPECIAL Ticker:FRSGX-US Security ID:354713463 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization of Plan Between Franklin Flex Cap Growth Fund and the Franklin Growth Opportunities Fund Management For Echo Vote FRANKLIN STRATEGIC SERIES Meeting Date:AUG 05, 2016 Record Date:APR 25, 2016 Meeting Type:SPECIAL Ticker:FRSGX-US Security ID:354713463 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1 Approve Reorganization of Plan Between Franklin Flex Cap Growth Fund and the Franklin Growth Opportunities Fund Management For Echo Vote Franklin Founding Funds Allocation Fund There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period. Franklin Growth Allocation Fund ISHARES TRUST Meeting Date:JUN 19, 2017 Record Date:MAY 02, 2017 Meeting Type:SPECIAL Ticker: Security ID:464287242 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane D. Carlin Management For For 1.2 Elect Director Richard L. Fagnani Management For For 1.3 Elect Director Drew E. Lawton Management For For 1.4 Elect Director Madhav V. Rajan Management For For 1.5 Elect Director Mark Wiedman Management For For ISHARES TRUST Meeting Date:JUN 19, 2017 Record Date:MAY 02, 2017 Meeting Type:SPECIAL Ticker: Security ID:464287408 Proposal No Proposal Proposed By Management Recommendation Vote Cast 1.1 Elect Director Jane D. Carlin Management For For 1.2 Elect Director Richard L. Fagnani Management For For 1.3 Elect Director Drew E. Lawton Management For For 1.4 Elect Director Madhav V. Rajan Management For For 1.5 Elect Director Mark Wiedman Management For For Franklin LifeSmart 2020
